2022 IL App (1st) 200600

                                                                              FIFTH DIVISION
                                                                              November 18, 2022

                               Nos. 1-20-0600 & 1-20-0601 (cons.)



                                         IN THE
                              APPELLATE COURT OF ILLINOIS
                                FIRST JUDICIAL DISTRICT



In re APPLICATION OF                              )           Appeal from the Circuit Court
THE COUNTY TREASURER                              )           of Cook County.
                                                  )
(Wheeler Financial, Inc.,                         )
                                                  )
                          Petitioner-Appellee,    )
                                                  )           No. 19 COVT 862
                          v.                      )           No. 19 COVT 865
                                                  )
Maria Pappas, Cook County Treasurer and ex officio)
Cook County Collector,                            )
                                                  )           Honorable Patrick T. Stanton
                          Respondent-Appellant). )            Judge Presiding.


       PRESIDING JUSTICE CONNORS delivered the judgment of the court, with opinion.
       Justices Cunningham and Delort concurred in the judgment and opinion.

                                            OPINION

¶1     Petitioner, Wheeler Financial, Inc. (Wheeler), filed petitions for sales in error under section

21-310(a)(5) of the Property Tax Code (Code) (35 ILCS 200/21-310(a)(5) (West 2016)),

contending that the Cook County Treasurer and ex officio Cook County Collector made errors

relating to two properties on the delinquency list sold to Wheeler. The circuit court granted the

petitions, finding that the corresponding tax sales were sales in error. Respondent, the Cook County
Nos. 1-20-0600 & 1-20-0601 (cons.)


Treasurer and ex officio Cook County Collector (Collector), appeals, asserting that no error

occurred. We agree with the Collector and reverse.

¶2                                        I. BACKGROUND

¶3     Initially, there was some confusion about which document contained the alleged errors at

issue in this appeal. The parties ultimately agreed that the subject document was the delinquency

list, also called the delinquency bid list. This document is available for sale from the Collector’s

website (see Cook County Treasurer Official Tax Sale Auction Site, www.cooktaxsale.com (last

visited Nov. 9, 2022) [https://perma.cc/YJL3-48AE]) and contains a list of properties eligible for

sale at the Collector’s annual tax sale. Using the delinquency list, Wheeler purchased the

delinquent taxes of two properties at the tax sale for 2017 taxes that was held in 2019. Later,

Wheeler filed two petitions for sales in error under section 21-310(a)(5) of the Code (35 ILCS

200/21-310(a)(5) (West 2016)), contending that the delinquency list inaccurately stated the

classifications for two properties. The delinquency list stated that the properties were class 2-03,

meaning that they had residences, but in 2019, the properties were class 1-00, meaning that they

were vacant lots. Attached to the petitions were printouts of the following information from the

delinquency list for the two properties 1:

 Volume           Classification     PIN              TaxType        TaxYear      TaxCode
 180              203                31-26-416-       0              2017         32021
                                     008-0000

 Volume            Classification PIN                 TaxType        TaxYear      TaxCode
 304               203            26-31-419-          0              2017         70002
                                  002-0000




       1
           The tax payers’ names were also included, but that information is omitted for this appeal.
                                                     -2-
Nos. 1-20-0600 & 1-20-0601 (cons.)


Also attached to the petitions were copies of the assessor’s property characteristics in 2019 for

both properties, which indicated that the properties were vacant lots in 2019. Wheeler asserted that

if the Collector intended to provide a two-year-old classification for the properties advertised for

sale, she should say so.

¶4     In response, the Collector asserted in part that the alleged misdescription did not amount

to an error under section 21-310(a)(5) of the Code. The listed classification was correct for what

was sold—a lien that attached to the subject properties for the 2017 tax year, when the properties

were classified as 2-03. It appeared that between 2018 and 2019, the improvements on the

properties were demolished.

¶5     After a hearing, the court granted the petitions for sales in error. In an oral ruling, the court

stated in part that the Collector advertised property and not a lien. Nothing in the documentation

and sale made it clear that the classification was for the year of the tax sale. The court ordered the

Collector to issue refunds to Wheeler with interest. The Collector appealed.

¶6                                     II. ANALYSIS

¶7     On appeal, the Collector contends that the delinquency list has no legal role in the annual

tax sale and is a discretionary product offered by the Collector to anyone who wants to purchase

it. The Collector also argues that it has complete discretion on what, if any, property classification

information is provided in the delinquency list.

¶8     As context, each year, the Collector holds a tax sale that auctions tax liens on properties

with delinquent tax bills. Wheeler Financial, Inc. v. Law Bulletin Publishing Co., 2018 IL App

(1st) 171495, ¶ 4. In Cook County, the taxes offered at the tax sale are from two years before the

year in which the sale is held. 35 ILCS 200/21-150 (West 2016). So, the taxes that were delinquent

in 2017 were sold in 2019. At the tax sale, the tax buyers purchase a tax lien and pay the delinquent



                                                   -3-
Nos. 1-20-0600 & 1-20-0601 (cons.)


taxes owed by the property owner. Wheeler Financial, Inc., 2018 IL App (1st) 171495, ¶ 4. Tax

buyers receive a tax sale certificate, which is a form of negotiable instrument that represents a lien

on the property in favor of the tax buyer. In re Application of the County Treasurer of Cook County,

185 Ill. App. 3d 701, 703 (1989).

¶9     Section 21-310 of the Code sets out the process for a sale in error, which undoes a tax sale.

35 ILCS 200/21-310 (West 2016). A claimant seeking a sale in error “ ‘[asks] the circuit court to

undo the sale of a specific parcel’s taxes for an enumerated reason.’ ” In re Application of the

County Treasurer & ex officio County Collector of Warren County, 2017 IL App (3d) 160396, ¶ 8

(quoting Bueker v. Madison County, 2016 IL App (5th) 150282, ¶ 50). Here, Wheeler invoked the

reason found in section 21-310(a)(5) of the Code, which states:

               “(a) When, upon application of the county collector, the owner of the certificate of

       purchase, or a municipality which owns or has owned the property ordered sold, it appears

       to the satisfaction of the court which ordered the property sold that any of the following

       subsections are applicable, the court shall declare the sale to be a sale in error:

                                                        ***

                       (5) the assessor, chief county assessment officer, board of review, board of

               appeals, or other county official has made an error (other than an error of judgment

               as to the value of any property)[.]” 35 ILCS 200/21-310(a)(5) (West 2016).

¶ 10   If a sale is declared to be a sale in error, the county collector refunds the amount paid to

the tax buyer. Id. § 21-310(d).

¶ 11   There is no dispute that the properties were correctly classified in 2017 as having

residences. The properties apparently became vacant lots before the tax sale held in 2019. The

issue is whether the use of the properties’ 2017 classifications in the delinquency list for the tax



                                                 -4-
Nos. 1-20-0600 & 1-20-0601 (cons.)


sale held in 2019 was an error under section 21-310(a)(5) of the Code, which raises a matter of

statutory interpretation that we review de novo. Tillman v. Pritzker, 2021 IL 126387, ¶ 17

(statutory interpretation is a question of law that is subject to de novo review).

¶ 12    Wheeler initially contends that this appeal is moot because the Collector already issued

refunds to Wheeler and cancelled the tax certificates. Wheeler also notes that the Collector did not

seek or obtain a stay of the circuit court’s judgment.

¶ 13    A case on appeal becomes moot when intervening events have made it impossible for the

reviewing court to grant effective relief to the complaining party. Felzak v. Hruby, 226 Ill. 2d 382,

392 (2007). Generally, Illinois courts “do not decide moot questions, render advisory opinions, or

consider issues where the result will not be affected regardless of how those issues are decided.”

In re Alfred H.H., 233 Ill. 2d 345, 351 (2009).

¶ 14    Though the Collector cannot recoup the money that was refunded, we will address the

merits of this appeal because the public interest exception to the mootness doctrine applies. This

exception allows a court to reach the merits of a case that would otherwise be moot “if the question

presented is of a public nature, an authoritative resolution of the question is desirable for the

purpose of guiding public officers, and the question is likely to recur.” Jackson v. Board of Election

Commissioners, 2012 IL 111928, ¶ 44. The exception is narrowly construed and requires a clear

showing of each criterion. People v. Horsman, 406 Ill. App. 3d 984, 986 (2011).

¶ 15    All three criteria are met here. The issue on appeal involves statutory construction, which

“is of broad public interest and therefore of a public nature.” Id. Also, as the Collector states, “[t]ax

revenues are literally the lifeblood of government.” Rosewell v. Chicago Title & Trust Co., 99 Ill.

2d 407, 416 (1984). The second criterion is met because our research has not found, and the parties

have not provided, any cases that consider whether information on a delinquency list can be the



                                                  -5-
Nos. 1-20-0600 & 1-20-0601 (cons.)


basis for a sale in error. Lastly, the issue is likely to recur. The Collector notes that in one week in

May 2022, there were 85 sale-in-error petitions on the sale-in-error call. Of those, 34 alleged an

error by a county official, and 11 of those 34 petitions were filed by Wheeler. The public interest

exception applies, and we will turn to the merits of the appeal.

¶ 16    When construing a statute, our aim is to ascertain and give effect to the legislature’s intent,

and the best indicator of that intent is the plain and ordinary meaning of the statutory language.

State ex rel. Leibowitz v. Family Vision Care, LLC, 2020 IL 124754, ¶ 34. If the language is clear

and unambiguous, it is given effect as written without using other aids of statutory interpretation.

Tillman, 2021 IL 126387, ¶ 17. We also consider the language in the context of the entire statute,

the reason for the law, the problem sought to be remedied, the goals to be achieved, and the

consequences of construing the statute one way or another. Carmichael v. Laborers’ & Retirement

Board Employees’ Annuity & Benefit Fund, 2018 IL 122793, ¶ 35.

¶ 17    The Code does not explicitly mention a delinquency list or detail the requirements for such

a list. Section 21-118 of the Code appears to refer to a different list, stating that at least 10 days

before a tax sale, the county collector may post on her website a list of all properties that are

eligible to be sold at the sale. 35 ILCS 200/21-118 (West 2016). That list must include the street

address on file and the property identification number assigned to the property. Id. A Cook County

ordinance makes note of a delinquency list, providing that the county treasurer “shall charge a fee

*** for furnishing a computer printout, ***, and a fee *** for the use of a magnetic tape ***, each

containing a listing of all properties delinquent in the payment of general property taxes and/or

special assessments, for both the annual general tax sale and the scavenger tax sale.” Cook County

Ordinance No. 82-O-26 (approved Sept. 20, 1982). Neither the Code nor the applicable ordinance




                                                  -6-
Nos. 1-20-0600 & 1-20-0601 (cons.)


states that a delinquency list must include a property’s classification, much less which

classification should be listed.

¶ 18   Whether to include a property’s classification, and which classification to include, falls

within the Collector’s discretion. The General Assembly gave county collectors the duty to collect

taxes, and the treasurers of all counties were designated as the collectors. Lake County Board of

Review v. Property Tax Appeal Board of Illinois, 119 Ill. 2d 419, 427 (1988). The General

Assembly’s directives are “sufficient to constitute a lawful delegation of authority to an

administrative agency.” Id. “The purpose of a tax sale is for the county to collect delinquent taxes

at the lowest cost of redemption.” Phoenix Bond & Indemnity Co. v. Pappas, 309 Ill. App. 3d 779,

787 (1999), aff’d, 194 Ill. 2d 99 (2000). When the General Assembly gave county collectors the

power to conduct tax sales, it also gave collectors “the authority to do all that is reasonably

necessary to execute that power.” Pappas, 194 Ill. 2d at 105. “[T]he word ‘necessary’ is a word of

great flexibility and may mean ‘absolutely necessary,’ ‘indispensable,’ or, less restrictively,

‘expedient’ or ‘reasonably convenient.’ ” Lake County Board of Review, 119 Ill. 2d at 427-28.

Including the properties’ classifications as of 2017 on the delinquency list was an expedient and

reasonably convenient means of selling delinquent taxes. As the Collector notes, a property’s

classification can change, and the decision to include the classification for the delinquent tax year

provides consistency for potential tax buyers. Such an approach is also logical, as the classification

matches the year for which the taxes were sold. To require that the Collector provide the property

classification as of the year the tax sale is held would impose an extra burden on the Collector,

who would have to investigate whether individual properties on a delinquency list had changed in

the two years since the taxes became delinquent. Given that the Code does not even mention a

delinquency list, much less what information should be included, creating such a requirement



                                                 -7-
Nos. 1-20-0600 & 1-20-0601 (cons.)


would exceed the bounds of both the law and fairness. Further, our interpretation is consistent with

the purpose of the sale in error statute, which relieves tax buyers “ ‘from the effect of caveat emptor

purchases at void tax sales.’ ” In re Application of the County Treasurer & ex Officio County

Collector of Warren County, 2017 IL App (3d) 160396, ¶ 10 (quoting La Salle National Bank v.

Hoffman, 1 Ill. App. 3d 470, 476 (1971)). Without the right of refund provided by the sale in error

statute, “ ‘the [tax buyer], caught by the failure of the County officers to delete from the delinquent

list properties exempt or on which the tax was already paid or doubly assessed or badly described,

would suffer the loss of his entire investment.’ ” Id. (quoting Hoffman, 1 Ill. App. 3d at 476). No

relief was needed here. The properties were correctly described as of the year that the taxes were

delinquent. The tax buyers received what they paid for—a tax lien for the 2017 tax year.

¶ 19    The 2017 classification was a proper piece of information to include on the delinquency

list for the tax sale held in 2019. There was no error under section 21-310(a)(5) that could be the

basis for a sale in error.

¶ 20                                   III. CONCLUSION

¶ 21    For the foregoing reasons, the judgment of the circuit court is reversed.

¶ 22    Reversed.




                                                 -8-
Nos. 1-20-0600 & 1-20-0601 (cons.)



             In re Application of the County Treasurer, 2022 IL App (1st) 200600


Decision Under Review:        Appeal from the Circuit Court of Cook County, Nos. 19-COVT-
                              862, 19-COVT-865; the Hon. Patrick T. Stanton, Judge,
                              presiding.


Attorneys                     Kimberly M. Foxx, State’s Attorney, of Chicago (Cathy McNeil,
for                           Jonathon D. Byrer, and Kathleen A. Murphy, Assistant State’s
Appellant:                    Attorneys, of counsel), for the People.


Attorneys                     Jeffrey S. Blumenthal, of Slutzky & Blumenthal, and David R.
for                           Gray, of Gray Law Offices, both of Chicago, for appellee.
Appellee:




                                             -9-